954 So.2d 143 (2007)
Tara WEINSTEIN and David Weinstein, Individually and on Behalf of His Two Minor Daughters, Lindsay Weinstein and Allie Weinstein
v.
Roger F. SHAW and American National General Insurance Company.
No. 2007-CC-0402.
Supreme Court of Louisiana.
April 5, 2007.
In re American National Property and Casualty Company; ANPAC Louisiana Insurance Company;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. N, No. 523-703; *144 to the Court of Appeal, First Circuit, No. 2006 CW 0484.
Denied.